Order entered May 17, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00514-CV

                     IN RE ANTHONY ARREDONDO, ET AL., Relators

                  Original Proceeding from the 199th Judicial District Court
                                    Collin County, Texas
                             Trial Court Cause No. 199-01743-99

                                              ORDER
                        Before Justices Lang-Miers, Fillmore, and Schenck

        Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We GRANT the May 16, 2016 Additional Party Plaintiffs’ Motion for Leave to Join Relators’

Petition for Writ of Mandamus. We DENY as unnecessary the May 2, 2016 Motion For

Expedited Consideration of the petition for writ of mandamus. We ORDER relators to bear the

costs, if any, of this original proceeding.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE